254 S.W.3d 114 (2008)
Frederick YOLE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67342.
Missouri Court of Appeals, Western District.
March 25, 2008.
Motion for Rehearing and/or Transfer Denied April 29, 2008.
Application for Transfer Denied June 24, 2008.
Elizabeth U. Carlyle, Columbus, MS, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
*115 Before PAUL M. SPINDEN, P.J., JAMES M. SMART, JR., and THOMAS H. NEWTON, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 29, 2008.

ORDER
PER CURIAM.
Mr. Frederick Yole appeals the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief. Mr. Yole alleged that he was provided ineffective assistance of counsel in violation of his due process rights.
The judgment of the motion court is affirmed. Rule 84.16(b).